CftUSe MOc iVlS-QQQglfl-CR             /01>i5


                     Df        TeXfl S              RECEIVE^ ,r-<
                                                  COURT OF CRIi» ......

                                                      AUG 19 2015

                                                  Abe! Aeosta, Cle
                           VS.                             FILED IN
             me sm of 1^                          C0URT0FCRIM™^
                       ftfPtLLE,                          AUG 19 25.J
                                                       Abel Acosta, Clerk

A??llJLANTS K^tiUti FoR Ufbcmto^fVi ft£vtfeu>




           CbOfcC         of     rtPPeAL^

 THliVTfcWTH        5uPftmt> JUDICAL DXSTW6T
                          OF t&W\5
                               AT




                                    MARK V00 5f:Clfe UA^f
                                    Soto Fm 35W
STftiEm&uf UgmdInG' oML ARGUrn&rT   1
STPrfmeN-l   OF   THt   CASC        3i
Slmewtor of Prdczdvpal tiis-fo&l    3
&Rou/uD5     F#£ Review             H
RR&um&vrr /vjume^R #aj£ rf/vD t^^    5
PRffl£R FoR Kai£F                    k
 ce^lxficflrre oF 5eR\J:cc£          fa
            CltoiK, KJQ0 )Vl5-Dhn2B-r,fl


                Court     of        CR^^i «pp#ttf
                               of    1m 5




                                    \I5.
                    1HC    5fftte OF raws
                               flppeui.

     AWflLfyvrft fetfffoH For mscMmtort bm,v\

   to 1W£ CduRT OF CKIWJVJAL rtPPMS dF T5X/155
       f^oWRr N\)N£i> jk«> AppotMrr, ksfKmux $vbmxr$ mis
Pftrttohi Faft b£5cmioMPl Poises /*»& move s ikrt mis Hd/ooMBLt
CouRt QOWf Afttf&o oF TH& CW56 ita&flTSfc THe FvLlvujrf*Z«i



  -rut nf?aiAwT, Ao&sry /\)uwti> crRo, touests oral ftR6um6Arr
iH THl* tftSfc fceCAOS^ 5uGH A^vm^T n\Al ASSIST 7HG    CoufcT :#4
flWliiNfc   1U£ facte To ute issue* N3&t£D To 56 klttS®)»IX fr




                                     1
              STftTB/ftEMT   Of        TH£ f,flSf,


  ON 5e?lem&ea ft, P-Oi^ A?PfiiAvrr,wA5 ^nizifcDoM Two GounT5;
$o-m ftLLtfe^Me the orfe/ose dp (\&5HA\)i\r6i> 5€*u«l ft^AuxT of A
 CH*U>(cRloh Ow CTuLi H,^*, APPeiL/WT Pl£APep Sitftfj To Count X
OFM wczcTmavrt (RR^1/)* r^e couer th&j -no* me Pi£A
A&fc&jvv^rr u/v3oe£ flCMjsem&ioT r^d ##r m me ?or sefieM&w It, W$,
flTTRfiT Time^A^ rtffftWfc/f M£DF0 to mfMC /!flMM&m6A>rs fefi.
vmmNi Hoo5Sn$ , mc cam ms feset w-ta qcXo&zr iS^oft
[.Wb&o om ocToBee ISj nn Jme Roster C* CHiiUMZ
 FoRmmri 5trtiMD APPfll/Wf io 10 i&Utt OF tXf&WEb fh&HXM;

   Wtfok, Did D^m^R fc, ^)3; THG 5TAT£ ##D * /^0f£tfA) -to
Atcjudicatg GiuiLtfe 3d-3))u oa) ocmee. iI/^dH, a Heft£uj& m$
H&d on -mt motion To Aj>jud:&:aT£ fru^To/ifTHflfrrmg, fltewr
PieAWP TR0£ TO TH£ M&MUN5              Co^rftJ+JeD £u TM WorXoN to
 Alff0i#6tf6 Qu£tf, AN]) 0?^Uf\Nh PiiM/^ei Pofo^ £\&Dfr)C£A5To
 MITlCrKftoN [RM, ID~M). UPoAi Tri£ £lo5E oF £u£J£fOC£, J\>PGr£
  CHtSlttte 5fav)t&oceD l\??£LLM To 60 Itote SK m Tewt
WRWwtfNT of GtonjftAt fo5#C6> ttUiM& utffH A- ftM AW
 to\)« OtftfdfcH^oY. OM 0C1oWL2(\)3vNj fitttUkifi coorfU
 H\8> A moTio/v) FoR MEW TfoAL, MXCH wftS lfcv)#i) 0V *P£fr
Aftor^ oF LAvi (XRSlrMfh flW&LAIW TrMgtf fjUD MlLt




                                  Si